Opinion filed May 21, 2009




                                               In The


   Eleventh Court of Appeals
                                           ____________

                                      No. 11-09-00133-CV
                                          __________

                           KEITH RUSSELL JUDD, Appellant

                                                  V.

                         KAREN Y. COREY-STEELE, Appellee


                             On Appeal from the 244th District Court

                                        Ector County, Texas

                                 Trial Court Cause No. C-105,220


                             MEMORANDUM                    OPINION
        On April 30, 2009, the clerk of this court wrote the parties stating that it appeared this court
did not have jurisdiction over this appeal and directing Keith Russell Judd to respond showing
grounds for continuing the appeal. Judd has responded contending that he filed in the trial court on
April 14, 2009, a motion asking the trial court to vacate its 1998 family violence order, that his
motion will be deemed denied after thirty days, and that this appeal will be effective on May 14,
2009.
        Judd has failed to invoke the jurisdiction of this court. The appeal is dismissed for want of
jurisdiction.


                                                              PER CURIAM


May 21, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2